Judgment, Supreme Court, New York County (Laura A. Ward, J., at plea; Robert M. Stolz, J., at sentence), rendered July 15, 2004, convicting defendant of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of one year, unanimously affirmed.
The sentencing court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]). Despite the plea court’s warning that defendant would be denied youthful offender status in the event of a new arrest, he was arrested twice while awaiting sentencing (see People v Outley, 80 NY2d 702, 712-713 [1993]). On the record before us, we cannot hold that the denial of youthful offender status was improper. We have considered and rejected defendant’s remaining arguments. Concur—Andrias, J.P., Saxe, Buckley, Gonzalez and McGuire, JJ.